At November term, 1799, the parties agreed upon the following statement of facts, viz.:—
“ The parties agree that the policy in the case was subscribed by the said Prince and others for the sum therein mentioned, and on the vessel, and for the voyage there mentioned, the vessel being the property of the plaintiffs; that the same was cast on shore at Cape Cod, October 8th, 1798, and lost; that so much of the wreck was saved as, deducting expenses of salvage, amounted to 879 dollars, 62 cents, which sum the underwriters have received, refusing to allow any part thereof for seamen’s wages; that the said vessel proceeded in the same voyage from London in ballast to St. Ubes, and there loaded with salt; and during her passage from thence to Newburyport, in a storm, cut away her mizzen and main masts for the preservation of the whole; and the said vessel afterwards proceeded on her voyage, until she * was cast away as [ * 564 ] aforesaid; that it would have cost at Newburyport fifteen hundred dollars to repair the damage arising from the said jettison, which repair was never made, but the cargo and freight were wholly lost on Cape Cod, not having been insured by the plaintiffs, owners thereof; and the vessel and appurtenances were abandoned to the underwriters by the owners; that the vessel would have been worth on her arrival 3000 dollars, the cargo 1400 dollars, and the freight 1600; that the seamen’s wages, computed from London to the time of the loss, amount to 724 dollars, 97 cents ; but computed only from St. Ubes, 560 dollars, 47 cents, which wages the plaintiffs have been compelled to pay. The underwriters claim all the salvage, and refuse to allow any part thereof to the owners, *492to reimburse them for the payment of the said wages, and the owners claim of the underwriters so much as will be necessary to reimburse them for the said payment. Each party also claims of the other contribution on account of the said jettison. Now the parties agree that such judgment shall be rendered upon the-above facts, as the Court shall be of opinion is conformable to law.”
The cause was continued from term to term until this term, when judgment was rendered, upon the above statement of facts, that the plaintiffs recover the sum of 664 dollars, 63 cents, damage and costs.